Case 8:18-cv-02869-VMC-CPT Document 248 Filed 03/29/21 Page 1 of 4 PageID 4597




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE
  TRUST; SCOTTSDALE CAPITAL
  ADVISORS CORPORATION; and
  ALPINE SECURITIES CORPORATION,

           Plaintiffs,                                    Case No. 8:18-cv-02869-VMC-CPT
  v.


  CHRISTOPHER FRANKEL,

           Defendant.
                                             /

          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
         “UPDATED/ADDITIONAL” REQUEST FOR JUDICIAL NOTICE

          Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors

 Corporation, and Alpine Securities Corporation (“Alpine”) (collectively “Plaintiffs”),

 file    their      response   in   opposition       to   Plaintiff,   Christopher   Frankel’s

 Updated/Additional Request for Judicial Notice [Doc. 244] (the “Request”), and state

 as follows:

          Defendant’s Request consists of: (1) an unnecessarily argumentative request for

 judicial notice concerning a recent Second Circuit opinion and mandate in a

 proceeding which the Court has already judicially noticed [see Doc. No. 138 at p. 9-

 10]; and (2) a “notice of intent to offer evidence,” which is nothing more than a

 procedurally improper excuse to try to taint the well against Plaintiffs and re-argue

 issues the Court has already decided. Plaintiffs do not oppose the Request to the extent



                                                 1
 4827-1490-5314, v. 1
Case 8:18-cv-02869-VMC-CPT Document 248 Filed 03/29/21 Page 2 of 4 PageID 4598




 it seeks judicial notice of the Second Circuit opinion and mandate for the limited

 purposes established in the Court’s November 25, 2019 Order [Doc. 138 at p. 8] (i.e.,

 “that the aforementioned proceedings occurred and the subject matter of those

 proceedings”).1 However, the balance of the Request is unnecessary argument

 surrounding a procedurally unauthorized “notice to plaintiffs of [Defendant’s] intent

 to offer evidence at trial” regarding various purported “admissions.” See Doc. No. 244

 at p. 2.

          Given the clarity of the Court’s November 25, 2021 Order [Doc. 138], it appears

 that the only reasons Defendant did not simply request judicial notice that the Second

 Circuit “proceedings occurred and the subject matter of those proceedings” is so he

 could litter the record with unnecessary arguments and try to convince the Court to do

 something it already explicitly ruled it could not do: “take judicial notice factual

 findings, arguments, ‘admissions,’ [and] legal conclusions advanced within these

 documents or proceedings.” See Doc. 138 at p. 9.

          Thus, the vast majority of the Request serves no legitimate purpose and should

 be disregarded. Otherwise, Plaintiffs object to and oppose the portions of the Request

 seeking to provide “notice of intent to offer evidence at trial” as procedurally improper



 1
   As this Court has reiterated on at least two prior occasions in this case, it may only
 take judicial notice of orders and filings in another court “‘for the limited purpose of
 recognizing the ‘judicial’ act that the order represents or the subject matter of the
 litigation.’” See Order [Doc. 138] (quoting United States v. Jones, 29 F.3d 1549, 1553
 (11th Cir. 1994)); see also Order [Doc. 22]. The “Court may not, however, take judicial
 notice of documents filed in another court for the truth of the matters asserted therein.”
 Id.; see also United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

                                             2
 4827-1490-5314, v. 1
Case 8:18-cv-02869-VMC-CPT Document 248 Filed 03/29/21 Page 3 of 4 PageID 4599




 and an improper attempt to seek judicial notice of matters beyond the permissible

 scope of Fed. R. Evid. 201. Further, Plaintiffs object to the admissibility of all the

 purported “admissions” set forth in the Request, which are wholly irrelevant to the

 issues being tried before the Court and inadmissible on other grounds Plaintiffs reserve

 the right to address once Defendant follows the proper procedural steps to try to

 introduce them at trial.

          In accordance with the Court’s prior orders, Plaintiffs do not object to the Court

 taking judicial notice that the Second Circuit proceedings occurred and the subject

 matter of those proceedings. However, Plaintiffs believe the Court should disregard

 and refuse to take any action on the balance of the Request, and refuse to take judicial

 notice of any factual findings, arguments, “admissions,” or legal conclusions in the

 documents and proceedings upon which the Request is based. See Doc. 22; Doc. 138;

 Jones, 29 F.3d at 1553.


                                            /s/ Kenneth G. Turkel
                                            Kenneth G. Turkel – FBN 867233
                                            E-mail: kturkel@bajocuva.com
                                            Shane B. Vogt – FBN 257620
                                            E-mail: svogt@bajocuva.com
                                            Anthony J. Cuva – FBN 896251
                                            E-mail: acuva@bajocuva.com
                                            BAJO | CUVA | COHEN | TURKEL
                                            100 North Tampa Street, Suite 1900
                                            Tampa, Florida 33602
                                            Tel: (813) 443-2199
                                            Fax: (813) 443-2193
                                            Attorneys for Plaintiffs




                                              3
 4827-1490-5314, v. 1
Case 8:18-cv-02869-VMC-CPT Document 248 Filed 03/29/21 Page 4 of 4 PageID 4600




                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 29, 2021, the foregoing document was
 filed with the Court’s CM/ECF system, which will send electronic notice to all counsel
 of record.
                                        /s/ Kenneth G. Turkel
                                        Attorney




                                           4
 4827-1490-5314, v. 1
